Citation Nr: 1706158	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for a toe disability.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a left lower extremity sciatic condition.

5.  Entitlement to service connection for a right lower extremity sciatic condition.

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to a rating in excess of 30 percent for asthma.

8.  Entitlement to a compensable rating prior to December 8, 2014, for a lumbar spine disability, and in excess of 10 percent after December 9, 2014.

9.  Entitlement to an effective date prior to July 18, 2008, for a lumbar spine disability.

10.  Entitlement to a temporary total disability evaluation based on convalescence following a left ankle surgery.

11.  Entitlement to service connection for a bilateral foot disorder.

12.  Entitlement to service connection for a right hip disorder. 

13.  Entitlement to service connection for a left shoulder disorder.

14.  Entitlement to a rating in excess of 10 percent for a left knee disability.

15. Entitlement to a rating in excess of 10 percent for left knee instability.

16.  Entitlement to a rating in excess of 10 percent for a right knee disability.

17. Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1974 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in April 2012.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In September 2015, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  
In a response dated September 2015, the Veteran asked to be scheduled for a new hearing, which was completed in February 2016.  Transcripts of those hearings are of record.

Multiple documents issued by the RO indicate that there were multiple claims for clear and unmistakable error (CUE).  However, in the previous November 2013 Board decision, it was determined that the RO misidentified the issues for CUE adjudication.

In November 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the service-connection claim for a left shoulder disorder.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for a bilateral foot disability, diabetes, a toe disability, a psychiatric disorder, a left lower extremity sciatic nerve condition, a right lower extremity sciatic nerve condition, and fibromyalgia, entitlement to increased ratings for asthma and a lumbar spine disability, entitlement to an earlier effective date for a lumbar spine disability, and entitlement to a temporary total disability evaluation based on convalescence following a left ankle surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current disability manifested by a left shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before the Board in April 2012 and February 2016.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for a left shoulder disorder in July 2008, which was denied by the February 2009 rating decision.  

STRs do not show any complaints, symptoms, treatment, or diagnoses for a left shoulder disorder.  In addition, medical records dated after his separation from service do not show any complaints, symptoms, treatment, or diagnoses for a left shoulder disorder.

The Veteran contends that after a sustaining a fall in January 2008 due to his service connected disabilities, he experienced a left shoulder disorder.

The Veteran was afforded a VA examination in January 2009.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he injured his left shoulder after slipping on ice, which resulted in some pain and limitation of motion.  The examiner diagnosed the Veteran with left shoulder rotator cuff tendonitis secondary to the fall.

At the April 2012 hearing, the Veteran testified that his left shoulder does not have a diagnosis.  At the January 2016 hearing, the Veteran testified that he never had any treatment for his left shoulder after the fall and the symptoms only lasted five to six months.  He testified that his shoulder seemed healed.

The Veteran is competent, of course, to report that he experienced a left shoulder injury.  However, there is no evidence of a current left shoulder disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection is denied.


ORDER
 
Service connection for a left shoulder disorder is denied.


		REMAND

In July 2014, the RO denied claims for entitlement to service connection for diabetes and a toe disability.  The RO also denied a claim for an increased rating for asthma.  The Veteran filed a Notice of Disagreement in November 2014 regarding the July 2014 rating decision.  In February 2015, the RO granted an increased rating for a lumbar spine disability and denied service connection for a psychiatric disorder and entitlement to a temporary total disability evaluation based on convalescence following a left ankle surgery.  The Veteran filed a Notice of Disagreement in March 2015 regarding the February 2015 rating decision.  In September 2016, the RO denied claims for entitlement to service connection for a left lower extremity sciatic nerve condition, a right lower extremity nerve condition, and fibromyalgia.  The Veteran filed a Notice of Disagreement in December 2016 regarding the September 2016 rating decision.

Theses notices of disagreement are still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the service connection claim for a bilateral foot disorder, the Veteran's STRs show that second degree pes planus was noted at entry in July 1973.  In March 1979, he was treated for a right foot soft tissue injury.  He was afforded a VA examination in July 2010 and the examiner opined that the Veteran's pre-existing bilateral pes planus was not at least as likely as not permanently aggravated beyond its natural progression by his active service.  However, the Veteran is also service connected for bilateral ankle disabilities and bilateral knee disabilities.  The record contains no opinion on whether his service connected disabilities caused or aggravated his bilateral foot disorder.  Furthermore, the Veteran's current bilateral foot disability may also be a result of his diabetes, which currently is not service connected.  As such, a new VA opinion is needed.

Regarding the service connection claim for a right hip disorder, the Veteran testified that he injured his right hip when he fell on ice, which he contends was due to his service connected ankle disabilities.  The Veteran further contends that his right hip disorder was initially sustained in the fall, but that his service connected for bilateral ankle disabilities and bilateral knee disabilities further aggravated his right hip disorder.  Finally, the Veteran testified that his back pain radiates into his right hip.  The record contains no opinion on whether his service connected disabilities caused or aggravated his right hip disorder.  Furthermore, the Veteran's current right hip disorder may also be a result of his lumbar spine disability.  He was afforded a VA examination for his right hip in January 2009, but the examiner only opined that his right hip was less likely than not related to his active service and his right hip disorder was a direct consequence of the fall that he experienced on the ice.  As such, a new VA opinion is needed.

Regarding the increased rating claims, the Veteran testified that he is unable to walk long distances due to his ankles and knees.  He also testified that he uses braces for his ankles and knees for stability because he falls without out them.  As such, the Veteran's testimony suggests worsening symptoms.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's bilateral ankle disabilities and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issues of entitlement to service connection for diabetes, a toe disability, an acquired psychiatric disorder, a left lower extremity sciatic nerve condition, a right lower extremity sciatic nerve condition, and fibromyalgia, entitlement to increased rating for asthma and a lumbar spine disability, entitlement to an earlier effective date for a lumbar spine disability, and entitlement to a temporary total disability evaluation based on convalescence following a left ankle surgery; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of his bilateral ankle and knee disabilities.  

The examiner should also diagnose any bilateral foot disorder and/or right hip disorder, and then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder either began during, caused by, or was permanently aggravated beyond the natural progression of the disorder by the Veteran's active military service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder, other than bilateral pes planus, was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder, including bilateral pes planus, was aggravated (i.e. made worse) by a service connected disability?  Why or why not?

d) Is it at least as likely as not (50 percent or greater) that any current right hip disorder was directly caused by a service connected disability?  Why or why not?

e)  Is it at least as likely as not (50 percent or greater) that any current right hip disorder was aggravated (i.e. made worse) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to identify a baseline for the disability prior to aggravation occurring.
 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


